

116 HR 3337 IH: Labor Market Response Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3337IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require applications for a health profession opportunity grant under section 2008 of the Social
			 Security Act to contain evidence of in-demand jobs or worker shortages.
	
 1.Short titleThis Act may be cited as the Labor Market Response Act. 2.Requirement that application contain evidence of in-demand jobs or worker shortagesSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and inserting after subsection (b) the following:
			
 (c)Application requirementAn application for a grant under this section shall contain a description of the availability and relevance of recent labor market information and other pertinent evidence of in-demand jobs or worker shortages..
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2019. 